NO. 12-11-00100-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RUSK INDEPENDENT SCHOOL             §                      APPEAL
FROM THE SECOND
DISTRICT, DR. JAMES
LARGENT,
SCOTT SCHWARTZ, AND
JASON WILCOX,
APPELLANTS                                                                      
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
JILL WALLACE, AS NEXT
FRIEND
OF C.W., A MINOR CHILD,
ROBERT
DAVID STEWART AND RENEE
LYNN
STEWART, AS NEXT FRIEND OF
D.L.S., AND MICHAEL NICKLE,
APPELLEES                                                 §                      CHEROKEE
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            Appellants
have filed a motion to dismiss this appeal.  In their motion, Appellants state
that the underlying suit was settled by all parties at mediation, and therefore
they no longer wish to pursue the appeal.  Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed.  
            Opinion delivered June 15, 2011.
            Panel
consisted of Worthen, C.J., Griffith, and Hoyle, J. 
 
 
 
                                                                    (PUBLISH)